Citation Nr: 0720980	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from July 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDING OF FACT

At worse, the veteran has Level II hearing in the right ear 
and Level IV hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss disability are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2002); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A letter dated in February 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for bilateral 
hearing loss be granted.  In a May 2004 rating decision, the 
RO granted service connection for bilateral hearing loss and 
the issue on appeal concerns the claim of entitlement to a 
higher evaluation for this now service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for bilateral hearing loss in the May 2004 
rating decision and assigned an initial noncompensable 
disability rating effective December 2003 (date of claim).  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial noncompensable disability rating 
and is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a March 2005 statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006). 

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination in April 2004.  38 C.F.R. 
§ 3.159(c)(4).  Additional VA audiology evaluations are also 
of record.  

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.  

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

In a May 2004 rating decision, service connection was granted 
for bilateral hearing loss and a non-compensable rating was 
assigned effective December 2003.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding medical 
assessment are not competent, at least as to the measurable 
level of hearing loss that must be provided by the 
appropriate testing for VA rating purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In other words, even though the veteran is competent to 
report that he has difficulty hearing, he is not competent to 
state the level of hearing loss at the specific decibel 
levels required for evaluation under the VA Rating Schedule.  

Thus, although he asserts that his hearing is worse than the 
assigned rating, he is not competent to make that assessment.  

On an authorized audiological evaluation in December 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
45
55
LEFT

25
50
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 60 percent in the left ear; 
however, it is unclear whether the examiner utilized the 
Maryland CNC word list.  The puretone threshold average in 
the right ear was 33.75.  The puretone threshold average in 
the left ear was 47.5.  

On an authorized audiological evaluation on April 2, 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
50
60
LEFT

30
45
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
However, the report indicates that the W-22 word list 
(Central Institute for the Deaf 22 Word List) was utilized in 
arriving at the speech discrimination findings.  The puretone 
threshold average in the right ear was 45.  The puretone 
threshold average in the left ear was 52.5.  



On April 5, 2004, the veteran was afforded a VA compensation 
and pension examination.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
45
55
LEFT

30
60
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.  
The puretone threshold average in the right ear was 33.  The 
puretone threshold average in the left ear was 54.  The 
examiner stated that the veteran had asymmetrical high 
frequency sensorineural hearing loss of moderate degree from 
3000 Hertz and above in the right ear with an impairment of 
mild to moderately severe degree from 500 Hertz and above in 
the left ear.  

Thereafter, the veteran sought VA outpatient treatment for 
his bilateral hearing loss.  He was afforded audiological 
evaluations.  On an authorized audiological evaluation in May 
2004, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
45
55
LEFT

30
60
70
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 72 percent in the left ear.  
Again, however, the report indicates that a W-22 word list 
was used.  The puretone threshold average in the right ear 
was 33.75.  The puretone threshold average in the left ear 
was 57.50.  



On an authorized audiological evaluation in November 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
50
60
LEFT

35
60
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 72 percent in the left ear.  
A W-22 word list was used.  The puretone threshold average in 
the right ear was 38.75.  The puretone threshold average in 
the left ear was 58.75.  

Pursuant to applicable regulations, the Board is unable to 
utilize the reported findings on audiology examinations on 
April 2, 2004, and in May 2004 and November 2004 as the 
examiners used the CID W-22 word lists, which uses a live 
voice to measure speech discrimination, rather than the VA 
approved Maryland CNC test, which uses a recorded voice.  See 
38 C.F.R. § 4.85(a) (2006).  As well, it is unclear as to 
whether the December 2003 audiology utilized the Maryland CNC 
word list.  As such, the Board has relied on the findings 
reported on VA examination on April 5, 2004 in evaluating 
this case.  In this regard, under the rating criteria, the 
April 5, 2004 examination results constitute Level II hearing 
on the right and Level IV hearing on the left.  When 
combined, the result is a non-compensable or 0 percent 
disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on the April 5, 2004 VA 
examination.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing, however, the audiology examinations 
yielded results warranting a non-compensable rating 
throughout the appeal period.  This objective evidence is 
more persuasive with regard to the level of disability under 
the Rating Schedule as it specifically pertains to those 
rating criteria. 

The representative asserted that 38 C.F.R. § 3.321 is for 
application.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, however, the evidence does not show that the 
veteran's bilateral hearing loss has caused marked 
interference with employment or has required frequent 
hospitalizations.  There have been no hospitalizations.  
There are no specific contentions regarding employment.  As 
noted, the veteran's hearing on the examinations was 
noncompensable.  Although he may have some interference in 
his ability to communicate which he is competent and credible 
to report, given the examination reports, the interference is 
not marked and he has not submitted any supporting evidence 
constituting marked interference.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board is bound in its decision by application of the 
Rating Schedule to the reported test results.  

The preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


